Title: To Thomas Jefferson from David Austin, 16 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Tuesy: Eveng 16. June 1801
               
               Mr. Austin begs liberty to lay before the President the enclosed instrument; trusting that viewed with a candid eye; it may serve to aid the President’s conceptions of the just & rational method of introducing that pacific estate, for which the Nations wait, & for the dawnings of which the Zion of God, daily sends up her prayers.
               There are many, who have hoped for the opening prospect, in the administration of Mr. Jefferson—
               With all due submission.
               
                  
                     D. Austin
                  
               
               
                  P.S. If the matter should need any illucida: Mr: A will be at the President’s call: if the matter be passed by: as the President observed, “Providence will have to seek other means of manifestation”—
               
            